Title: Dolley Payne Madison to Elizabeth Parke Custis Law, 17 October 1804 (Abstract)
From: Madison, Dolley Payne Todd
To: Law, Elizabeth (Eliza) Parke Custis


17 October 1804, Washington. “Mr. Madison is willing to take David for 400 dolrs. to be paid at the end of one year from the time of his comeing into service with lawful interest from that date. It being understood that at the expiration of five years he is to become free, & that in the mean time Mr. M. is to be his owner. If these terms are satisfactory, you will be so good as to have the contract prepared & on his appearing with it, Mr. Madison will send you his obligation for the price.”
